Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the currently pending claims have been considered, but are moot because of the new ground of rejection.  The Applicant’s amendment, filed on 4/11/2022, with presently amended claims resolved the previous issues relate to 35 U.S.C §112(f) set forth in the Office Action, mailed on 3/8/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In claim 20, the recitation (emphasis added): “the electric motor is configured to push the stator toward the rotor along the axis of rotation in response to the axially directed repulsive force” is considered to have questionable enablement issue because the claimed motor comprising a rotor and a stator, which are components being positioned within the overall structure of the motor, how can the motor, as a whole device, push its stator located within the motor itself, toward its rotor also located within the motor itself?  It would make sense and it would be enable for another part/component of the motor is configured to push the stator axially toward the rotor (or even an additional second motor being configured as an actuating/driving  means to push the stator axially toward the rotor).  However, the motor itself, as a whole device, would not enable to push its one component, which is located within the motor itself, toward another component also located there-within.
Claims 2-13 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification (herein ‘spec’), while being enabling for the spec disclosed motor’s magnetic/electromagnetic rotor and the motor’s magnetic/electromagnetic stator to electromagnetically interact with one another, as an electromagnetic torque generating assembly, for torque generation, i.e. for causing the rotor to rotate about a rotation axis.  In other words, the spec disclosed motor’s rotor and stator are magnetic/electromagnetic components of the inherent electromagnetic torque generating assembly because when the rotor and the stator electromagnetically interact causing the rotor to rotate; thus, the motor’s torque is generated.  Hence, the spec disclosed motor, with the disclosed stator and rotor are configured as the electromagnetic torque generating assembly, for generating torque, i.e. for causing the rotor to rotate about a rotation axis.
However, based on the claimed language (emphasis added): 
“An electric motor comprising: a shaft defining an axis of rotation; a rotor and a stator supported by the shaft, and comprising: an electromagnetic torque-generating assembly configured to cause the rotor to rotate about the axis of rotation”, as in claims 2 and 20; or,
“An electric motor comprising: a shaft defining an axis of rotation; a rotor supported by the shaft; a stator supported by the shaft… an electromagnetic torque-generating assembly configured to cause the rotor to rotate about the axis of rotation”, as in claim 19;
It is understood that the claimed motor comprising two electromagnetic torque-generating assemblies:
(i) the inherent electromagnetic torque generating assembly that includes the claimed rotor and the claimed stator because when these two components electromagnetically interact, the rotor rotates to generate torque; otherwise, without the stator and rotor operating as an electromagnetic torque generating assembly to rotate the rotor, to motor would not enable to operate at all;
(2) the claimed motor also comprising “an electromagnetic torque-generating assembly configured to cause the rotor to rotate about the axis of rotation”, as recited in the claimed language. This recitation is understood as the claimed motor comprising another electromagnetic torque-generating assembly.
If the recited “an electromagnetic torque-generating assembly configured to cause the rotor to rotate about the axis of rotation” is the same electromagnetic torque-generating assembly with stator and rotor as its components, the claimed language would recite “wherein the stator and the rotor are configured as an electromagnetic torque-generating assembly configured to cause the rotor to rotate about the axis of rotation”.
Because the claimed language is written so broad that it is reasonably interpreted that the claimed motor comprising two electromagnetic torque-generating assemblies; therefore, the question is how do they enable electromagnetically interact/relate to one another in order to rotate the rotor for generating torque? 
	The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, for the claimed motor enable to operate with two electromagnetic torque-generating assemblies, as the invention commensurate in scope with these claims.
	If the claimed language were written: An electric motor comprising: a shaft defining an axis of rotation; a rotor supported by the shaft; a stator supported by the shaft… wherein the stator and the rotor are configured as an electromagnetic torque-generating assembly to cause the rotor to rotate about the axis of rotation, then the disclosed motor and the claimed motor would be the same; particularly the claimed motor would not have any questionable enablement issue because there is clearly one electromagnetic torque-generating assembly configured to cause the rotor to rotate about the axis of rotation within the claimed motor.
Other claims included herein due to their dependencies from the above rejected claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-13 and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 2 and 19-20, the following recitations (emphasis added): 
 “An electric motor comprising: a shaft defining an axis of rotation; a rotor and a stator supported by the shaft, and comprising: an electromagnetic torque-generating assembly configured to cause the rotor to rotate about the axis of rotation”, as in claims 2 and 20; or,
“An electric motor comprising: a shaft defining an axis of rotation; a rotor supported by the shaft; a stator supported by the shaft… an electromagnetic torque-generating assembly configured to cause the rotor to rotate about the axis of rotation”, as in claim 19, are indefinite because it is unclear how does the recited “an electromagnetic torque-generating assembly configured to cause the rotor to rotate about the axis of rotation” magnetically/electromagnetically interact with the recited stator and rotor.  The motor’s stator and rotor are components of the motor’s electromagnetic torque-generating assembly because the rotor and stator electromagnetically interaction generates torque, i.e. causes the rotor to rotate.  
If the recited “electromagnetic torque-generating assembly “is being configured to cause the rotor to rotate, then how would the motor’s stator magnetically/electromagnetically react with respect to the rotor? And, how would the motor’s stator electromagnetically react with respect to the recited “electromagnetic torque-generating assembly”?  These are unclear/indefinite issues because a motor’s operation principle is known as an electromagnetic torque-generating assembly comprising two magnetic/electromagnetic components, as rotor and stator, electromagnetically interact to generate torque by causing the rotor to rotate.
Other claims included herein due to their dependencies from the above rejected claims. 

MPEP 2173.06 states: 
“...where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in  In re  Steele , 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”	
The above are but a few specific examples of indefinite and functional or operational language used throughout the above rejected claims, and are only intended to illustrate the extensive revision required to overcome the rejection under 35 USC 112.  The above-mentioned corrections, therefore, are in no way a complete and thorough listing of every indefinite and functional or operational language used throughout the above rejected claims.  Applicant is required to revise all of the claims completely, and not just correct the indefinite and functional or operational languages mentioned. 
It has been held that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim” (see In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969)).  Therefore, reading a claim in light of the spec does not means reading the detailed descriptions of the spec into a claim.  In this instant case, while the spec discloses an enable operatable motor, the claims set forth limitations of the claimed motor that has enablement issues and indefinite issues.  Given the 35 USC 112 deficiencies set forth above, as well as a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims.  It would not be proper to reject claims 2 and 19-20 on the basis of prior art.  Therefore, no rejection based on the prior art is given at this point of prosecution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834